Citation Nr: 0834283	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  06-27 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to increases in the "staged" ratings assigned 
for the veteran's post-traumatic stress disorder (PTSD) prior 
to October 26, 2005.


REPRESENTATION

Appellant represented by:	Jenny Twyford, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1968 to January 1972.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2006 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, granted service connection for PTSD, and assigned 
initial "staged" ratings of:  30 percent, from June 1, 
1999; 50 percent, from December 10, 2003; and 100 percent, 
from October 26, 2005.  In October 2005, a hearing was held 
before a Decision Review Officer (DRO) at the RO.  A 
transcript of the hearing is associated with the veteran's 
claims file.  The veteran has expressed disagreement with the 
ratings assigned prior to October 26, 2005.  The issue has 
been characterized to reflect what remains in dispute.  

In November 2005 and January 2006 correspondence the 
veteran's attorney appears to be raising claims of secondary 
service connection for major depressive disorder with 
psychosis and for a total disability rating based on 
individual unemployability.  Those matters are referred to 
the RO for clarification and any appropriate action.  


FINDINGS OF FACT

1. From June 1, 1999 through May 7, 2003, the veteran's PTSD 
was manifested by symptoms that produced impairment no 
greater than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal).

2. From May 8, 2003 through December 9, 2003, the veteran's 
PTSD was manifested by symptoms productive of occupational 
and social impairment with reduced reliability and 
productivity; occupational and social impairment with 
deficiencies in most areas was not shown.  

3. From December 10, 2003 through October 25, 2005, the 
veteran's PTSD was manifested by occupational and social 
impairment with deficiencies in most areas; total 
occupational and social impairment was not shown.


CONCLUSION OF LAW

The veteran's PTSD warrants staged ratings of 30 percent 
prior to May 8, 2003; 50 percent from May 8, 2003 through 
December 9, 2003; 70 percent from December 10, 2003 through 
October 25, 2005; and 100 percent rating from October 26, 
2005.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.400(o), 4.130, Diagnostic Code (Code) 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the rating decision on appeal granted service connection 
for PTSD and assigned the initial disability ratings (and 
effective dates), statutory notice had served its purpose, 
and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A July 
2006 statement of the case (SOC) provided notice on the 
"downstream" issues of entitlement to increased 
ratings/effective dates for ratings assigned.  38 U.S.C.A. 
§ 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 
(2006).  The veteran has had ample opportunity to 
respond/supplement the record regarding his claim.  Neither 
he nor his representative has alleged that notice in this 
matter was less than adequate.  See Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

The veteran's pertinent postservice treatment records have 
been secured.  The RO arranged for VA examinations in May 
2003 and October 2005.  He has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claim.

B.	Factual Background

VA outpatient treatment records show the veteran first showed 
signs of endorsing PTSD symptoms in March 1999.  On May 1999 
Mental Health PTSD assessment, he complained of anxiety, 
intrusive thoughts, increased irritability at those around 
him, nightmares occurring once or twice a month, and night 
sweats occurring two or three times a week.  Such symptoms 
diminished the quality of his concentration and short-term 
memory, and caused him to be hypervigilant when in public.  
He also reported that he was emotionally distant/detached in 
relationships.  He was not suicidal or homicidal.  The 
examiner noted the veteran had been married for 26 years, and 
was employed in his current job for 8 months and in his 
previous job for 18 years.  PTSD was diagnosed; its most 
prominent symptoms were sleep disturbance and irritability.  
The veteran was not considered a danger to himself or others.

On June 1999 Mental Health PTSD assessment, the veteran was 
shown to experience significant levels of depression and 
anxiety; have a tendency to focus on physical complaints; low 
self-esteem; perceive himself as having insufficient energy 
to deal with everyday life problems; a strong tendency to 
pretend things are better than reality; resentment of 
authority figures; excessive guilt and self-punishing; 
agitated rumination; difficulty in establishing and 
maintaining relationships; withdrawal into fantasy and 
daydreams; and social isolation.  PTSD and major depressive 
disorder (MDD) were diagnosed.  

From February 2000 to November 2000, the veteran's PTSD was 
noted to be stable with some depression.  His symptoms 
increased when he was not on medication.  His affect and mood 
were congruent, and his thought process logical.  He denied 
suicidal ideation, homicidal ideation, and auditory, visual 
hallucinations.  He complained of decreased sleep and 
nightmares (only for a few hours), but noted that he was less 
irritable when he got sufficient rest.  He remained employed.

During a January 2001 PTSD group session, the veteran's PTSD 
was noted to be severe and chronic.  In February 2001, it was 
noted to be chronic and fairly stable.  He discussed recent 
episodes of withdrawing emotionally upon feeling rejected or 
slighted.  He reported he slept fairly well (around 5 hours) 
and felt mid-line.  He was not suicidal, homicidal, or 
psychotic.

In August 2001, the veteran reported increased anxiety and 
anger related to recent changes in his job situation and new 
management.  In December 2001, he showed signs of increased 
anxiety.  The holidays were noted to be a difficult time for 
him.  He reported having 1-2 nightmares a week, decreased 
sleep (4-5 hours nightly), and panic symptoms several times a 
week.  He was not suicidal or homicidal, and did not have 
auditory or visual hallucinations.  His mood was moderately 
depressed to normal, and his PTSD was noted to be moderate to 
severe.

In August 2002, the veteran's PTSD was noted to be improved.  
After an increase in medication, he reported feeling calmer 
and more even in mood and anxiety.  He denied depression, 
suicidal ideation, and homicidal ideation, and was not 
psychotic.

On May 8, 2003 VA examination, the veteran reported having 
paranoia around people, a poor appetite, trouble sleeping, 
and nightmares.  He stated that he angered easily, had been 
arrested a couple of times, and beat his wife and kids some.  
He stated that he had thoughts of suicide, but had not tried 
it.  He was not employed.  On mental evaluation, the veteran 
was unable to provide the date, and could not recall the 
governor of Texas or his entire Social Security number.  He 
did know the current President of the United States and was 
able to calculate simple arithmetic.  He did similarities and 
differences poorly, e.g., whether it was oranges and apples 
or rivers and a lake.  The examiner found that although the 
veteran could organize and express himself, it was a struggle 
for him to do that.  The veteran also had trouble staying 
focused and answering, his affect was anxious and moderately 
tense, and his mood was moderately depressed.  The veteran 
did not have psychosis, delusions, or hallucinations.  Major 
depression and chronic anxiety were diagnosed.

On December 10, 2003 Mental Health PTSD assessment, the 
veteran presented as moderately depressed and angry.  He 
reported having daytime intrusive thoughts in response to the 
following stimuli: the sight and sound of helicopters and 
jets flying overhead; seeing and hearing ceiling fans, as 
they reminded him of helicopter blades; fireworks; any loud 
popping noise that might catch him off guard; odors 
associated with jet fuel fumes at airports; the smell of 
garbage on a hot day; prolonged periods of heavy rain; news 
coverage of international trouble spots such as Afghanistan, 
Iraq, and the Middle East; eating food out of a can; seeing 
patches of burnt ground; watching movies or seeing maps 
related to Southeast Asia; seeing and hearing persons of 
Southeast Asian descent.  He stated that his depression, 
anxiety, and daytime intrusive thoughts decreased his levels 
of concentration and short-term memory, and increased his 
irritability.  He also stated that they caused the following: 
intra- and interpersonal turmoil; marital and family strife; 
social discomfort; occupational difficulties; the avoidance 
of most people; hypervigilance in public places; exaggerated 
and startled responses in reaction to unexpected noises 
and/or movement; having an apathetic view towards life and 
his future; and being emotionally distant and detached in 
relationships.  The examiner opined that the veteran's 
clinical interview and reported symptomatology were 
consistent with the interview content and symptomatology 
reported during his May 1999 Mental Health PTSD assessment; 
therefore, PTSD, chronic, delayed onset, and MDD, recurrent, 
moderate, were appropriately diagnosed.  

In February 2004, the veteran reported being increasingly 
depressed with occasional crying spells.  At times, he felt 
that life was not worth living, and he had rare, fleeting, 
suicidal ideation, though he denied having plans [for 
suicide].  He denied homicidal ideation and psychotic 
symptoms.  He had intrusive memories that were triggered by 
the weather and the news.  He reported sleeping 4-5 hours 
each night, and waking up either 2-3 times a night from 
nightmares or insomnia.  His hypervigilance and panic attacks 
had increased, as well. 

In August 2004, it was noted that the veteran was not 
accepted back at work due to his back disability, and that he 
was doing some travel agent work from home.  He reported he 
had less anxiety when he stayed home, as he had a fear of 
being in public, and was afraid he might lose control of his 
anger or have a panic attack in public.  His mood was noted 
to fluctuate, being mainly anxious.  He was not suicidal, 
homicidal, or psychotic.  

In November 2004, the veteran appeared anxious with pressured 
speech.  He was unable to fully articulate his thoughts.  He 
denied current suicidal ideation, but stated that he thought 
about it 3-4 times a year.  He also said he heard voices 
during stressful or angry times telling him that he was not 
good enough.  He denied visual or command hallucinations.  He 
reported feeling isolated, having nightmares, cold sweats, 
sweaty palms, increased heart rate, a decreased trust in 
others, difficulty communicating with his family, and 
hypervigilance.  

On December 2004 Mental Health Psychosocial Assessment, the 
veteran reported he was receiving Social Security disability 
after being injured on his last job.  He was unable to work 
and did not feel this would change over time.  He was instead 
trying to develop a home-based travel agency for additional 
income and intellectual stimulation.  He and his wife had 
been married for 34 years with several separations due to 
marital discord.  He described their relationship as 
strained.  He also had two had two adult children and a 
grandchild; he described their relationship as "good but not 
close."  He reported having a "good" relationship with his 
mother.  On screening, the veteran did not need occupational 
therapy or kinesiotherapy; he did need recreational therapy.  

On October 26, 2005 VA examination, the veteran indicated he 
had been married for 35 years and had not worked in the last 
3-5 years after injuring his back on the job.  He stated that 
his greatest difficulties were his anxiety and depression, 
and his inability to be close with his family.  On mental 
status evaluation, he was described as often dazed and 
confused with illogical and irrelevant thought processes.  He 
exhibited poor social skills, though he was coherent.  He 
also exhibited signs and symptoms of a psychotic disorder, 
which was consistent with the results from his Minnesota 
Multiphasic Personality Inventory - 2 test, the results of 
which were extremely exaggerated but indicative of a 
psychotic disorder.  He was well-oriented to time, place, 
person and situation, and he had good general information.  
His affect was flat and blunted, his reasoning poor, as was 
his ability to solve simple arithmetic.  He also had poor 
verbal comprehension, short-term memory, and long-term 
memory.  He exhibited psychomotor slowing and agitation.  A 
review of his psychologic symptoms resulted in the 
endorsement of anxiety, panic attacks, depression, insomnia, 
crying spells, nightmares, and anhedonia.  He indicated that 
he isolated himself because he was afraid he might kill 
someone, and got angry with his wife several times a week.  
He indicated that he had auditory hallucinations, paranoia, 
and suicidal and homicidal ideation.  Severe and chronic PTSD 
and MDD with psychosis were diagnosed.

In a January 2006 correspondence, the veteran's attorney 
argued that his PTSD should be rated 100 percent from June 1, 
1999.  Specifically, she noted that the 100 percent rating 
was based on an October 2005 VA examination when the 
veteran's PTSD was described as "severe and chronic", and 
that treatment records from June 1999 to December 2002 also 
show findings of "severe and chronic" PTSD.

C.	Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Under 38 C.F.R. § 4.130, Code 9411, a 30 percent rating is 
warranted for PTSD when the evidence shows occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 

A 50 percent rating is warranted when the evidence shows 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted when the evidence shows 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is warranted when the evidence shows 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

The effective date of an increase in a disability rating 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred.  See 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).



June 1, 1999 through May 7, 2003 

A 30 percent rating has been assigned for this period of time  
The evidence of record reflects that during this period, the 
veteran showed occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal).  Significantly, his PTSD 
was characterized primarily by depression, anxiety, chronic 
sleep impairment, and some panic attacks.  Occupational and 
social impairment with reduced reliability and productivity 
was not shown, as reflected by the fact that during this time 
the veteran remained steadily employed and was married.  His 
symptoms were often described as "improved" or "stable" 
when he maintained his medication.  There was no evidence of 
flattened affect, difficulty in understanding complex 
commands, impaired judgment, impaired abstract thinking, 
difficulty in establishing and maintaining effective work and 
social relationships, or other symptoms of like gravity.  
Clearly, the criteria for the next higher (50 percent) 
schedular rating were not met.  

May 8, 2003 through December 9, 2003

The veteran's PTSD has been rated 30 percent during this 
period of time also.  However, on May 8, 2003 VA examination, 
he reported having paranoia, poor appetite, insomnia, and 
nightmares.  He had encountered legal problems due to his 
anger, had inflicted physical abuse on his wife and children, 
and had suicidal thoughts.  On mental status evaluation, he 
exhibited some impairment in memory and abstract thinking, 
and struggled to organize his thoughts and express them.  He 
also had trouble staying focused.  Resolving all reasonable 
doubt in the veteran's favor, the Board finds that during 
this time it was factually ascertainable from the balance of 
the evidence that the symptoms of the veteran's PTSD 
presented a disability picture reasonably reflecting 
occupational and social impairment with reduced reliability 
and productivity, warranting a 50 percent rating.

The Board has also further considered whether a still higher 
(70 percent) schedular rating might be warranted for this 
period of time.  Inasmuch as occupational and social 
impairment with deficiencies in most areas due to psychiatric 
symptoms was not shown during this appeal period, the Board 
concludes that a further increase in the schedular rating (to 
70 percent) is not warranted.  Notably, while the veteran's 
psychiatric disability may have caused him to have suicidal 
thoughts and negatively impacted on his memory and thought 
process, the examiner noted that the veteran did not appear 
to have any suicidal plans nor was he incapable of 
remembering and thinking.  Furthermore, he was not shown to 
have obsessional rituals; speech that was intermittently 
illogical, obscure, or irrelevant; spatial disorientation; or 
neglect his personal appearance and hygiene.  

December 10, 2003 through October 25, 2005

The veteran's PTSD is currently rated 50 percent from 
December 10, 2003 to October 25, 2005.  VA outpatient 
treatment records during this period reasonably reflect that 
the veteran's PTSD negatively impacted his work, family, and 
social life; in short, it produced occupational and social 
impairment with deficiencies in most area.  Significantly, 
there is substantial evidence that due to his depression, 
anxiety, and daytime intrusive thoughts, the psychiatric 
disability impacted the veteran's life to the extent that he 
began to socially isolate himself.  The veteran reported 
increased hypervigilance, irritability, and distrust in 
others.  He disliked being in public as he was afraid of 
losing control over his anger or having a panic attack.  His 
mood fluctuated, and he exhibited pressured speech with 
difficulties articulating his thoughts.  The veteran also 
reported marital and family strife; although he continued to 
live with his wife, relations were strained and they had even 
undergone several separations.  He had a "good but not 
close" relationship with his children; the veteran reported 
having difficulty communicating with his family.  These 
symptoms caused him to become a loner and to have occasional 
suicidal thoughts and auditory hallucinations during 
stressful or angry times telling him he was not good enough.  

The veteran's suicidal ideation; impaired speech; near-
continuous panic and depression; impaired impulse control; 
difficulty adapting to stressful situations, and inability to 
establish and maintain effective relationships with his 
family, co-workers, and friends, present a disability picture 
reasonably reflecting occupational and social impairment with 
deficiencies in most areas; consequently, a 70 percent rating 
is warranted.  

The Board has also considered whether a still higher (100 
percent) schedular rating might be warranted for this period 
of time.  Inasmuch as total occupational and social 
impairment due to psychiatric symptoms was not shown at any 
time during this period, the Board concludes that a further 
increase in the schedular rating (to 100 percent) is not 
warranted.  Notably, while the veteran's psychiatric 
disability may have negatively impacted him such that he 
isolated himself and sometime had difficulties expressing 
himself, it was not shown that he had gross impairment in 
thought processes or communication.  His auditory 
hallucinations were not persistent, and only occurred during 
periods of anger and stress.  He was not in persistent danger 
of hurting himself or others, as he only had suicidal 
ideations (and not planning) a few times each year.  It is 
also noteworthy that while the veteran was unemployed 
throughout this appeal period, such status was clearly due to 
his back disability, not his PTSD.  In August 2004 and in 
December 2004, he reported that he was attempting to 
establish a home-based travel agency for additional income 
and "intellectual stimulation."  Such evidence shows he 
remained goal-oriented, and does not show that the PTSD 
symptoms rendered him incapable of employment, or that he was 
intermittently unable to perform activities of daily living, 
disoriented to time or place, or had memory loss for his own 
occupation.

The veteran's PTSD has been rated 100 percent from October 
26, 2005 based on the report of an examination on that date 
when the PTSD was described as "severe and chronic".  His 
attorney argues that he should be awarded a 100 percent 
rating for the entire appeal period because earlier treatment 
records, such as from his group treatment sessions, also 
contain that description.  However, under 38 C.F.R. § 4.126, 
the rating agency must base the rating on the frequency, 
severity, and duration of actual symptoms and on the extent 
of associated occupational and social impairment shown, 
rather than solely on the examiners' assessment of the level 
of disability at the moment of the examination.  In other 
words, the examiner's classification of the disease as 
"severe" is not determinative of the degree of disability, 
rather, the rating must be based on the entire disability 
picture as presented by the evidence.  Here, the severity of 
PTSD symptoms clearly increased during the appeal period, and 
was not consistent throughout; notably also, during the early 
part of the appeal period that veteran continued to maintain 
employment (which terminated primarily due to a back 
disability).  Consequently, it is entirely appropriate that 
the ratings assigned are "staged".  See 38 C.F.R. 
§ 3.400(o).

The Board has also considered whether referral for 
extraschedular consideration of an increased initial rating 
during the appeal period is suggested by the record.  Based 
on the evidence outlined above, there is no objective 
evidence in the record of "marked" interference with 
employment or frequent hospitalizations due to the veteran's 
PTSD, or other factors of like gravity which would suggest 
that referral for consideration of an extraschedular rating 
prior to October 26, 2005 is indicated.  


ORDER

A rating in excess of 30 percent for PTSD prior to May 8, 
2003 is denied; a 50 percent rating is granted for the 
veteran's PTSD, effective (the earlier effective date of) May 
8, 2003 through December 9, 2003; and a 70 percent 
(increased) rating is granted for the veteran's PTSD, 
effective December 10, 2003 through October 25, 2005 (all 
subject to the regulations governing payment of monetary 
awards).


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


